Order, Family Court, New York County (Susan Larabee, J.), entered on or about February 21, 2001, which, in child protective proceedings pursuant to article 10 of the Family Court Act, dismissed appellant mother’s petition for visitation, unanimously affirmed, without costs.
*420In light of appellant’s recent kidnapping of her daughter Dyandria, in connection with which appellant declared her intention not to return the child, and of appellant’s unremitting efforts to publicize this matter by disseminating materials featuring the child, in violation of prior court orders, Family Court’s decision to continue the suspension of appellant’s visitation and to grant an order of protection against appellant was proper. Its dismissal of appellant’s petition for visitation, filed just one day subsequent to the court’s decision continuing the suspension of appellant’s visitation and granting the order of protection against her, was also proper since there had been no change in circumstances warranting the relief sought (see Matter of Darla N. v Christine N., 289 AD2d 1012 [2001]). In refusing to permit appellant visitation, the court properly considered a publication of appellant before it and took notice of the four-year history of the case, during which appellant repeatedly failed to comply with court orders, provided no sign of therapeutic progress, and on numerous occasions demonstrated her inability to separate her own interests from those of Dyandria.
We have considered appellant’s other arguments and find them unavailing. Concur — Mazzarelli, J.P., Andrias, Friedman, Marlow and Gonzalez, JJ.